25 F.3d 1042NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
David WILKINS, Plaintiff Appellant,v.Edwin R. SWANN, Dr.;  L. Michael Cobo, Dr.;  Franklin E.Freeman, Jr.;  Gary Dixon;  John Williams;Central Prison Nurses;  TilleryCorrectional Center Nurses,Defendants Appellees.
No. 94-6260.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 21, 1994.Decided:  May 24, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge.  (CA-93-652-CRT-F)
David Wilkins, Appellant Pro Se.
E.D.N.C.
DISMISSED.
Before ERVIN, Chief Judge, MICHAEL, Circuit Judge, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order dismissing portions of his 42 U.S.C. Sec. 1983 (1988) complaint.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED